152 U.S. 59 (1894)
PROSSER
v.
NORTHERN PACIFIC RAILROAD.
No. 837.
Supreme Court of United States.
Argued January 16, 17, 1893.
Decided March 5, 1894.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF WASHINGTON.
*64 Mr. W.C. Jones, Attorney General of the State of Washington, (with whom was Mr. William Lair Hill on the brief,) for appellants.
Mr. James McNaught and Mr. A.H. Garland for appellee.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
It may be admitted that the Congress of the United States, while the present State of Washington was a Territory, had the power, in chartering a corporation to construct and maintain a railroad from Lake Superior to the Pacific Coast, to grant to the corporation such title or rights in lands below high water mark of tide waters of the Territory, as might be necessary or convenient for the building, maintenance, use and enjoyment of such structures as might be required for commerce and transportation on the railroad and by sea, and for transferring goods and passengers between the railroad and sea-going vessels. Shively v. Bowlby, just decided, ante 1; In re New York Central & Hudson River Railroad, 77 N.Y. 248; In re Staten Island Rapid Transit Co., 103 N.Y. 251.
The more serious question, whether the grant of Congress to the Northern Pacific Railroad Company of the right to construct a railroad to the waters of Puget Sound can be construed as authorizing the corporation to lay out its railroad for two miles, below high water mark, along the shore of a harbor, so as practically to monopolize the use of the waters of the harbor, and of the lands under them, cannot properly be decided in this suit, and we express no opinion upon it.
There can be no doubt that a State may, by its legislature, or through a board of harbor commissioners, establish, for the protection and benefit of commerce and navigation, harbor lines in navigable waters, not inconsistent with any legislation of Congress, limiting the building of wharves and other structures upon lands not already built upon. Yesler v. Wash. Harbor Commissioners, 146 U.S. 646; Weber v. Harbor Commissioners, 18 Wall. 57; Atlee v. Packet Co., 21 Wall. *65 389, 393; Commonwealth v. Alger, 7 Cush. 53: People v. New York & Staten Island Ferry, 68 N.Y. 71; State v. Sargent, 45 Conn. 358. Such harbor lines, in order to fulfil their purpose, must be established according to a general system, having in view not only the convenience of approach to the water from the shore, but the effect of the daily ebb and flow of the tide in keeping clear or filling up the harbor. The establishment of general harbor lines, of itself, takes or injures no one's property, and cannot, consistently with the interests of the public, or with the principles of equity, be restrained by injunction. If the State of Washington, or the city of Tacoma, or any public officer or private individual, shall hereafter take active measures, or bring suit, so as to injure or affect the supposed title or rights of the plaintiff, or its use and enjoyment thereof, the dismissal of this bill will not stand in the way of a full and fair trial of the title and rights claimed.
Decree reversed, and bill dismissed, without prejudice.
MR. JUSTICE HARLAN and MR. JUSTICE JACKSON were not present at the argument and took no part in the decision of this case.